Case: 10-60710 Document: 00511483212 Page: 1 Date Filed: 05/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 19, 2011
                                     No. 10-60710
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SHAKIL AKBARALI MAREDIA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 725 848


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Shakil Akbarali Maredia, a native and citizen of India, petitions for review
of the decision of the Board of Immigration Appeals (BIA) denying his
application for withholding of removal.              Maredia claims that he suffered
persecution in India because of religion and political opinion and that he will
face more persecution in India if forced to return to that country.
       If the BIA has made no error of law, we will affirm its conclusion if it is
based on the evidence presented and is substantially reasonable. See Zhu v.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60710 Document: 00511483212 Page: 2 Date Filed: 05/19/2011

                                  No. 10-60710

Gonzales, 493 F.3d 588, 593-94 (5th Cir. 2007). We will reverse only if the
evidence compels a contrary conclusion. Id.
      An   applicant   for   withholding    of removal bears     the   burden    of
demonstrating a clear probability that his life or freedom would be threatened
on account of race, religion, nationality, membership in a particular social group,
or political opinion if he is returned to his country of origin. Chen v. Gonzales,
470 F.3d 1131, 1138 (5th Cir. 2006). A future threat to the applicant’s life or
freedom is presumed if he is found to have suffered persecution on account of a
protected ground. Zhu v. Gonzales, 493 F.3d 588, 596 (5th Cir. 2007).
      Under the well-founded fear requirement that applies to asylum
applications, the applicant must subjectively fear persecution, and such
subjective fear must be objectively reasonable. Eduard v. Ashcroft, 379 F.3d 182,
189 (5th Cir. 2004). Although it has an objective component, the well-founded-
fear standard’s focus is on the applicant’s subjective beliefs; however, the
standard does not require that those beliefs must more likely than not prove
true. INS v. Cardoza-Fonseca, 480 U.S. 421, 431 (1987). On the other hand, the
standard for withholding of removal has no subjective-fear component, but its
objective component—the “likelihood of persecution”—is more stringent. Chen,
470 F.3d at 1138. Thus, if the evidence does not compel the conclusion that his
fear of persecution satisfies even “the lower objective standard for asylum,” it
necessarily follows that Mareida is ineligible for withholding of removal. Id.
      Maredia, a Muslim, testified that he was twice harmed by Hindu
fundamentalists in India, in the summer of 2003 and in January 2004. In the
2003 incident, a Hindu fundamentalist group entered his cattle-feed store in a
Muslim area of Mumbai and broke things in what Maredia believed was an
effort to shut down the store because it was owned by a Muslim. The attack
lasted for 10 or 15 minutes. Maredia suffered no physical injuries, but he did
incur financial losses. In the January 2004 incident, Maredia was in a tea shop
with friends when about 20 Hindu fundamentalists arrived and confronted the

                                        2
    Case: 10-60710 Document: 00511483212 Page: 3 Date Filed: 05/19/2011

                                 No. 10-60710

shopkeeper about having the shop open on a day of memorial observance of the
death of a Hindu leader. After an altercation began, Maredia fled the shop but
was struck in the back of the head while doing so.        He received first-aid
treatment for the resulting minor injury. Maredia did not report either incident
to the police, whom he does not trust. Thereafter, Maredia received, once or
twice a month, telephoned death threats that “had something to do with” his
father’s political activities. Maredia entered the United States illegally about
a year later and learned of American asylum law thereafter. His parents remain
in India and have no intention of leaving.
      The conclusion that Maredia failed to establish eligibility for withholding
of removal was correct. First, Maredia cannot rely on a presumption of future
persecution, because he failed to demonstrate past persecution. See Zhu, 493
F.3d at 596. Persecution “does not encompass all treatment that our society
regards as unfair, unjust or even unlawful or unconstitutional.”        Majd v.
Gonzales, 446 F.3d 590, 595 (5th Cir. 2006) (internal quotation marks omitted).
Threats of death do not, of themselves, constitute persecution. Mikhael v. INS,
115 F.3d 229, 304 & n.4 (5th Cir. 1997). Moreover, Maredia failed to show that
he had been “singled out” for any treatment that amounted to persecution.
Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994). “[A]n applicant’s fear of
persecution cannot be based solely on general violence and civil disorder.”
Eduard v. Ashcroft, 379 F.3d 182, 190 (5th Cir. 2004). Although he testified
about his fear that the Hindu fundamentalist groups “can search and kill”
people, Maredia pointed to no evidence of future acts that would constitute
persecution of Maredia. The evidence does not compel the conclusion that
Maredia’s fear of persecution is well founded, and it consequently follows that
Maredia does not satisfy the more stringent clear-probability standard for
withholding of removal. See Chen, 470 F.3d at 1138.
      PETITION DENIED.



                                       3